Citation Nr: 0209994	
Decision Date: 08/16/02    Archive Date: 08/21/02

DOCKET NO.  96-29 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted in order 
to reopen a claim for revocation of the forfeiture declared 
against the appellant.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, L, B, and S


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran had recognized military service from December 
1941 until his death in February 1942.  The appellant was the 
veteran's spouse at the time of his death.

By a forfeiture decision posted in March 1979, the Director, 
Compensation and Pension Service, held that the appellant had 
forfeited all rights, claims and benefits under the laws 
administered by the Veterans Administration (now Department 
of Veterans Affairs) (hereinafter, "VA").

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1994 decision by the VA Regional Office (RO) 
in Manila, Philippines, which determined that the recently 
submitted evidence was not new and material and did not 
warrant revocation of the forfeiture declared against the 
appellant.

The appellant provided testimony at a personal hearing 
conducted before the RO in January 1994, a transcript of 
which is of record.

It is noted that this case was previously before the Board in 
February 1997, when it was determined that new and material 
evidence had not been submitted.  The appellant appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In a 
May 2000 order, the Court vacated and remanded the Board's 
decision for readjudication consistent with the holding of 
Trilles v. West, 13 Vet. App. 314 (2000).

Thereafter, the Board issued a December 2000 decision 
determining that new and material evidence had not been 
submitted.  This decision was appealed to the Court.  In 
November 2001, the court issued an order vacating and 
remanded the December 2000 decision for readjudication with 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 
Supp. 2001).


FINDINGS OF FACT

1.  In January 1955, the Chief of the VA Dependents Claims 
Division determined that the appellant was no longer entitled 
to death compensation benefits as she was living in a 
husband-wife relationship with another man, AA.

2.  In January 1971, the appellant's benefits were restored 
based upon her assertion that she had terminated her 
relationship with AA.

3.  In a decision posted in March 1979, it was determined 
that the appellant had forfeited all rights, claims and 
benefits under laws administered by the VA under the 
provisions of the 38 U.S.C. 3503, predecessor statute of 38 
U.S.C.A. § 6103(a), and the appellant did not appeal.  This 
decision was based on a finding that the appellant had 
knowingly and intentionally presented or caused to be 
furnished to the VA materially false and fraudulent 
statements in support of her claim for reinstatement of death 
benefits as unmarried widow of the veteran by misrepresenting 
her marital status because the evidence established that she 
had been living in a husband-and-wife relationship with AA 
before and after January 1971 and that she continued to live 
with him until at least May 1978.

4.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

5.  The additional evidence submitted to reopen the 
appellant's claim for the revocation of the forfeiture of VA 
benefits either does not bear directly and substantially upon 
the specific matter under consideration, or it is cumulative 
or redundant, or it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1979 decision regarding the appellant's 
forfeiture of entitlement to VA benefits is final.  
38 U.S.C.A. § 4005(c) (1976) (38 U.S.C.A. § 7105(c) (West 
1991 & Supp. 2001)); 38 C.F.R. § 19.153 (1978) (38 C.F.R. 
§ 20.1103 (2001)).

2.  The evidence added to the record since the March 1979 
decision is not new and material as to whether the appellant 
submitted false evidence in support of her claim for 
restoration of death benefits in 1971.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001); 
Trilles v. West, 13 Vet. App. 314 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126 (West Supp. 2001).  After 
reviewing the claims folder, the Board finds that VA has 
fully met all statutory and regulatory obligations to the 
appellant.

The Board has considered whether VA has notified the 
appellant, pursuant to the VCAA, of what information or 
evidence would be necessary to substantiate her claim, 
including via a May 1996 Statement of the Case and Board 
decisions dated in February 1997 and December 2000.  See 38 
U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The Board has 
also considered whether VA has also notified the appellant as 
to which records were to be provided by the appellant and 
which records, if any, VA would attempt to obtain on her 
behalf.  See 38 U.S.C. § 5103(a).  There is no indication 
that any records are available which would tend to support 
the appellant's claim.  Inasmuch as the Board is not aware of 
any pertinent records which the appellant could provide or 
which VA could attempt to obtain on her behalf, the Board 
finds that VA has complied with the provisions of 38 U.S.C. 
§ 5103(a).

Also, the Board notes that VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate a claim.  See 
38 U.S.C. § 5103A (West Supp. 2001).  Correspondence was sent 
to appellant in August 2000 offering her the opportunity to 
submit additional argument and evidence in support of her 
appeal.  Both she and her representative have done so.  
Similarly, in May 2002, the appellant submitted written 
argument.  Attached to this submission was an acknowledgment 
that she did not have anything more to submit and a request 
for immediate readjudication of her appeal.  The appellant 
has not identified any unobtained evidence that might aid in 
her claim or that might be pertinent to the bases of the 
denial of this claim.  In sum, the Board is unable to 
conceive of a reasonable avenue of development that has not 
yet been explored.  Thus, the Board finds that VA has fully 
met its duty to the appellant under the VCAA.


Background.  As noted above, VA determined in March 1979 that 
the appellant had forfeited all rights to VA benefits.  The 
evidence on file at the time of this decision included 
information reflecting that the appellant applied for VA 
death benefits as the unmarried widow of the veteran in May 
1948, and that she was awarded such benefits.  

In May 1953, a letter was received by VA from a local 
government official that the appellant was living with AA, 
and that she was now "in the family-way."  A field 
investigation was subsequently requested in July 1953 to 
determine whether the appellant had remarried subsequent to 
the veteran's death, or whether she had lived in a marital 
relationship with another man.  

A Field Examiner's Report was issued in October 1954.  This 
Report shows that the field examiner interviewed the 
appellant, AA, and several individuals who knew both of them, 
and that he also reviewed local records.  The review of the 
records failed to show any evidence of a formal marriage 
between the appellant and AA.  However, the depositions, 
included those given by the appellant and AA, confirmed that 
they had lived together in a husband-and-wife relationship 
from 1944 to July 1953, and that they had three children 
together.  

In a December 1954 Memorandum, VA General Counsel concluded 
that the evidence adduced tended to show that the appellant 
and AA had been living together in an ostensible marital 
relationship, and three children had been born to them.  
Further, it was stated that the burden was therefore on the 
appellant to overcome this evidence indicative of her 
remarriage clearly and convincingly.  The General Counsel 
concluded that the denial of the parties that they were 
married and the evidence tending to show that they were 
separated was not sufficient to meet this burden, and, thus, 
the conclusion was warranted that the unremarried status of 
the appellant was not established after August 9, 1944.

In January 1955, the appellant's benefits were terminated as 
it was found that she could not be recognized as the 
unmarried widow of the veteran subsequent to August 1944 
because of her ostensible marital relationship with AA.

In a statement dated in October 1970 the appellant applied 
for restoration of benefits.  She declared that she had been 
separated from AA, the man causing the discontinuance of her 
monthly benefits, since 1959 and that "from that year to the 
present we never renewed our illicit relationship."

In January 1971, the appellant submitted a statement in which 
she asserted that she was not married and that she was not 
living with anyone at that time as if she were married.  She 
submitted an affidavit in support of her claim in which it 
was asserted that her relationship with AA had terminated in 
1959 due to AA's cruelty to the appellant.  Her payments were 
restored under Public Law 91- 376 based on an Administrative 
Decision approved in August 1971.

In June 1978, a letter was received which noted that the 
appellant had been living with AA, as husband and wife, 
continuously for over 20 years.  Based on this statement, a 
field examination was subsequently requested to obtain 
evidence as to whether or not the appellant had remarried or 
lived in an ostensible marital relationship.

A Field Examination Report was promulgated in August 1978.  
This report reflects that, during the course of the field 
examination, a considerable amount of evidence, including the 
testimony of a number of people who were well acquainted with 
the appellant and who had considerable knowledge of her 
personal circumstances, was collected which indicated that 
she had been living in a husband-wife relationship with AA 
since about the time of the birth of their first child in 
1945 until May 1978, when they separated due to a family 
quarrel.  Furthermore, the field examiner noted that the 
appellant herself admitted that the couple had lived together 
as husband and wife until May 1978.

Based on the foregoing, the Director, Compensation and 
Pension Service, in a forfeiture decision of March 1979, held 
that the evidence established beyond a reasonable doubt that 
the appellant had knowingly and intentionally presented or 
caused to be presented to VA materially false and fraudulent 
statements and evidence in support of her claim for VA death 
benefits as the unmarried widow of the veteran, by 
misrepresenting her true marital status, thus violating the 
provisions of 38 U.S.C.A. § 3503(a) (now 38 U.S.C.A. § 
6103(a)).  It was determined that the evidence established 
that she had been living in a husband-and-wife relationship 
with AA before and after January 1971, and that she continued 
to live with him until at least May 1978.  Accordingly, it 
was held that she had forfeited all rights, claims and 
benefits under the laws administered by the VA.  The 
appellant was informed of the forfeiture decision, and did 
not appeal.

In October 1993, the appellant requested that her claim be 
reopened and the forfeiture be revoked.  The appellant also 
submitted two joint affidavits dated in October 1993 in 
support of her claim.  Both of the affidavits stated that the 
appellant and AA cohabited in a common-law marriage until 
AA's death, and that seven (7) children were born to them.  

The evidence added to the file since the March 1979 decision 
includes a copy of AA's death certificate, showing he died in 
September 1984.  It is noted that the death certificate lists 
the veteran's civil status as being married, and identifies 
the appellant as his surviving spouse.

At her January 1994 personal hearing, the appellant testified 
in support of her claim.  It is noted that she was informed 
at this hearing that forfeiture was imposed because when she 
applied for restoration of benefits in 1971 she had stated 
that she was separated from AA but that a field investigation 
in 1978 established that she had been living with AA in 1971, 
thus establishing that she had presented false evidence to VA 
in 1971.  The appellant responded that all these allegations 
were true but that she was asking for forgiveness and 
admitting all her faults.  She also reiterated her claim for 
restoration of benefits, and stated that she was old and 
unemployable.  Her witnesses testified that she and AA had 
children together, but were not married.  Two of the 
witnesses also testified that AA actually lived is a separate 
residence from the appellant.  However, they testified that 
AA visited the appellant on a regular basis.  

In conjunction with her personal hearing, the appellant 
submitted two new joint affidavits dated in January 1994, and 
a copy of her application for death pension benefits to the 
Republic of the Philippines Veterans Affairs Office.  The 
joint affidavits were consistent with those submitted in 
October 1993, in that they also stated that the appellant 
lived in a common-law relationship with AA.

In July 1994, the appellant submitted a joint affidavit and a 
statement from a Municipal Mayor in support of her claim.  
The statement from the Municipal Mayor reported that the 
appellant had never remarried after the death of the veteran.  
The joint affidavit reiterated that the appellant was married 
to the veteran at the time of his death, that she lived with 
AA until his death in September 1984, and that they were 
never officially married.

In February 1997, the Board upheld the determination that new 
and material evidence had not been submitted.  The appellant 
appealed this decision to the Court.  

In a May 2000 order, the Court vacated and remanded the 
Board's decision for readjudication consistent with 
Appellee's Motion to Remove Stay of Proceedings and Remand 
that was submitted in March 2000.  Among other things, this 
Motion noted that in making the determination that the 
claimant had not submitted new and material evidence to 
reopen her claim, the Board applied the criteria for 
reopening enunciated in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  However, the standard set forth in Colvin was 
overruled by the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Furthermore, it was noted that the Court noted that it had 
recently announced that the standard applied in Hodge may 
also be inappropriate to determine whether new and material 
evidence has been submitted to reopen a claim to revoke a 
forfeiture.  See Trilles, 13 Vet. App. at 327, wherein the 
Court stated that it would be preferable for the Secretary 
and the Board to first have an opportunity to address what 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a) and 38 U.S.C.A. § 5108 for purposes of reopening 
prior forfeiture decisions.  

In August 2000, the Board sent correspondence to appellant 
offering her the opportunity to submit additional argument 
and evidence in support of her appeal.  The appellant 
subsequently submitted a statement in which she contended 
that the forfeiture decision should be removed since she did 
not remarry after the veteran's death, and because AA was 
simply a paramour.  She acknowledged that she and AA lived 
together in a husband and wife relationship, but that they 
never contracted marriage in accordance with Philippine law.

In June 2001, the Board received a communication from the 
appellant.  She stated that she did not live with AA for the 
period from March 1945 to December 1950 as he was married and 
living with his spouse.  She asserted that there was no 
clear, conclusive evidence to prove that she and AA lived 
continuously as man and wife and nothing to prove that he was 
the father of her children.  She believed that since AA had 
died in September 1984 her death pension benefits should be 
restored.  Attached to this communication were copies of two 
affidavits:  a copy of an affidavit from AA that was 
originally received by the RO in March 1968 and a May 2002 
affidavit from several neighbors of the appellant noting that 
the appellant and AA did not cohabitate from March 1945 to 
December 1950.


Legal Criteria.  An individual is the veteran's widow if she 
has entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, and who was the lawful spouse of 
the veteran at the time of his death.  In order to qualify as 
the veteran's widow she must not have remarried, or lived 
with another person of the opposite sex and held herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. §§ 101(3), 103; 38 C.F.R. §§ 3.1(j), 3.50(b).

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary.  Fraud is defined as an act 
committed in perpetration of one of the above-listed actions.  
38 U.S.C.A. § 6103(a); 38 C.F.R. § 3.901.

The Board notes that in the caselaw established by Villeza v. 
Brown, 9 Vet. App. 353 (1996), and Tulingan v. Brown, 9 Vet 
App. 484 (1996), the Court held that where a person seeks 
revocation of a previously invoked forfeiture of VA benefits, 
the issue to be addressed is not a question of the submission 
of new and material evidence with respect to the revocation 
of the forfeiture, but rather whether the person is shown by 
a preponderance of the evidence to be a benefits-eligible 
claimant for VA benefits purposes.  However, in Trilles, 
supra, the Court expressly overruled this caselaw, and held 
that the standard for new and material evidence would apply 
in this type of claim.

Under the pertinent laws and regulations, a claim will be 
reopened and the former disposition reviewed, despite the 
finality of a prior decision, if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

As indicated above, the Court of Appeals for the Federal 
Circuit struck down that part of the legal test established 
by Colvin, supra, which found that in order for newly 
submitted evidence to be considered material, "there must be 
a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome."  Hodge, supra.  The Federal Circuit 
found that this test imposed a greater burden than what was 
contemplated by the law and regulations on the issue of "new 
and material evidence."  However, in Anglin v. West, 203 
F.3d 1343 (Fed. Cir. 2000), the Federal Circuit held that 
Hodge only overruled the third prong of the Colvin test which 
required that the additional evidence must be reasonably 
likely to change the outcome of the case.  The Federal 
Circuit, in Anglin, held that Hodge did not overrule the 
first and second prongs of the Colvin test, i.e., that in 
order for the additional evidence to be considered new and 
material (1) it must be not merely cumulative of other 
evidence in the record, and (2) it must be probative of the 
issues at hand.

It was also noted above that the Court stated in Trilles that 
the standard applied in Hodge may also be inappropriate to 
determine whether new and material evidence has been 
submitted to reopen a claim to revoke a forfeiture, and that 
it wanted the Secretary and the Board to address what 
constitutes new and material evidence for purposes of 
reopening prior forfeiture decisions.  With respect to this 
holding, the Board notes that the only standard it has for 
determining whether new and material evidence has been 
submitted to reopen any type of claim is that set forth in 
38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. 
§ 3.156(a), provide that "new and material evidence" is 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Furthermore, the authors of 
the majority opinion in Trilles commented that "it [was] 
difficult to perceive of any evidence that would 'bear 
directly and substantially upon the specific matter' . . . 
other than evidence exculpatory of the claimant's misdeeds or 
evidence showing VA fraud in the original decision."  Trilles 
at 331.

Analysis.  As noted above, it was previously determined in 
the March 1979 decision that the appellant had forfeited all 
rights, claims and benefits under laws administered by VA 
because she had knowingly and intentionally presented or 
caused to be furnished to VA materially false and fraudulent 
statements in support of her claim for reinstatement of death 
benefits as unmarried widow of the veteran.  In a statement 
dated in October 1970 the appellant declared that she had 
been separated from AA since 1959 and that "from that year 
to the present we never renewed our illicit relationship."  
In January 1971, she again asserted that she was not living 
with anyone as if she were married and she submitted an 
affidavit in support of her claim in which it was asserted 
that her relationship with AA had terminated in 1959.  In the 
forfeiture decision posted in March 1971 it was held that the 
record showed that she had been living in a husband-wife 
relationship with AA before and after January 1, 1971, and 
that she had continued to live with him at least up to May 
1978.  Thus, she had misrepresented her marital status.

In the instant case, the Board finds that the appellant has 
not submitted new and material evidence to reopen her claim.  
The appellant's statements, hearing testimony, joint 
affidavits, and other statements submitted in support of her 
claim are not new in that this evidence is cumulative of the 
evidence of record at the time of the March 1979 forfeiture 
decision.  The evidence on file at the time of the forfeiture 
decision showed that the appellant did not formally marry AA, 
but that they were together in a husband-and-wife 
relationship before and after January 1971.  Moreover, the 
additional evidence confirms the fact that the appellant and 
AA continued to live in a husband-and-wife relationship until 
his death in September 1984.

The Board also finds that nothing in the additional evidence 
is exculpatory of the appellant's misdeeds, nor does it show 
VA fraud in the original decision.  The appellant has 
acknowledged at her personal hearing that she continued to 
live with AA in a husband-and-wife relationship both before 
and after January 1971.

With respect to the appellant's contentions that she and AA 
were never officially married under the laws of the 
Philippines, the Board notes that the law regarding 
entitlement to VA benefits for a veteran's surviving spouse 
does not require that there be a formal marriage for benefits 
to be discontinued.  Rather, the law specifically states that 
an individual is not entitled to VA benefits as a veteran's 
surviving spouse if that individual has lived with another 
person of the opposite sex and held herself out openly to the 
public to be the spouse of such other person.  38 U.S.C.A. §§ 
101(3), 103; 38 C.F.R. §§ 3.1(j), 3.50(b).  Moreover, the 
record reflects that the appellant was aware of this fact 
prior to the March 1979 forfeiture decision by virtue of the 
January 1955 decision which originally terminated her VA 
death benefits.  

The Board notes that the appellant has made reference to the 
fact that the law allows for the reinstatement of VA death 
benefits if the remarriage is terminated by death, divorce, 
or annulment.  However, this change in the law is irrelevant 
to the instant case because it was determined that the 
appellant forfeited her right to VA benefits by the 
submission of fraudulent statements regarding the status of 
her relationship with AA.  In short, this law did not 
authorize the restoration of benefits in cases, such as the 
appellant's, where the right to VA benefits was terminated 
because of a forfeiture decision.

There being no other evidence to support the appellant's 
appeal, the Board concludes that new and material evidence 
has not been submitted, and that the benefit sought on appeal 
must be denied.  Inasmuch as the appellant has not submitted 
new and material evidence in support of her request to 
reopen, the Board does not have jurisdiction to consider the 
claim or to order additional development.  See Barnett v. 
Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

The Board acknowledges that the RO did not explicitly 
consider the appellant's claim based upon the holdings in 
Hodge and Trilles, both supra.  When the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice to respond and, if not, whether the claimant 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  In the instant case, the Board finds that the 
appellant has not been prejudiced by the decision herein, as 
the Federal Circuit's holding in Hodge, supra, shows that the 
case was adjudicated under a more liberal standard than what 
was required at the time of the Board's February 1997 
decision.  Moreover, the record reflects that the RO informed 
the appellant on several occasions that her VA benefits were 
forfeited and could not be restored due to the fact that she 
had lied to VA in 1971 about the status of her relationship 
to AA.  Also, the Board has determined that the additional 
evidence submitted since the last prior denial is essentially 
cumulative of that previously of record. 


ORDER

New and material evidence not having been submitted to reopen 
the claim for the revocation of the forfeiture of VA 
benefits, the benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 
  

